Citation Nr: 1008295	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  95-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 
2004, for a grant of service connection for tinnitus.

2.  Entitlement to a disability rating greater than 30 
percent for tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and keratosis pilaris or 
urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  
In an August 1993 rating decision, the RO continued a 10 
percent disability rating for the Veteran's service-connected 
tinea corporis of the buttocks which had been in effect since 
June 5, 1970.

In October 1995, the Veteran had a personal hearing with a 
hearing officer at the RO.  Thereafter, in November 1996, he 
testified at a personal hearing over which the undersigned 
Veterans Law Judge presided while at the RO.  A transcript of 
each hearing has been associated with the Veteran's claims 
file.  

A Hearing Officer's decision dated in February 1999, reflects 
that the Veteran appeared at a personal hearing on January 
28, 1999, and offered testimony about his skin disability.   
However, a copy of the January 1999 RO hearing transcript was 
not associated with the Veteran's claims file, and in June 
2006, the RO determined that the hearing transcript had been 
destroyed.

The February 1999 Hearing Officer decision also determined 
that the Veteran's skin disability characterized as tinea 
corporis of the buttocks area, folliculitis, boils, skin 
tags, and keratosis pilaris or urticaria, warranted a 30 
percent disability rating, effective from May 5, 1993, the 
date of his claim for an increased disability rating.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.       

This matter was previously before the Board in February 1997, 
July 2003, and May 2005, wherein the issue was remanded for 
additional development.  

The Board notes that by rating action of the RO dated in 
September 2006, a separate 10 percent disability rating was 
awarded for fissuring of the penis, thin scar tissue 
associated with tinea corporis, buttocks area, folliculitis, 
boils, skin tags, keratosis pilaris or urticaria.  The 
Veteran has since asserted that this disability is more 
disabling than reflected by the current 10 percent disability 
rating.  The Board does not have jurisdiction of this issue 
as it has not been adjudicated by the RO.  Absent a decision, 
a notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issue is, therefore, referred to the RO for appropriate 
action.

This matter also arises from a January 2007 rating decision 
which denied the Veteran's claim of an effective date earlier 
than October 8, 2004, for a grant of service connection for 
tinnitus.

 
FINDINGS OF FACT

1.  A claim to reopen the previously denied claim of service 
connection for tinnitus, either formal or informal, was not 
received from the Veteran until October 8, 2004.

2.  The Veteran's tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and keratosis pilaris or 
urticaria, is not manifested by ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement; and 
does not affect more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during a twelve month period.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to October 8, 
2004, for the grant of service connection for tinnitus is not 
warranted. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.400 (2009).

2.  The criteria for a disability rating in excess of 
30 percent for tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and keratosis pilaris or 
urticaria, are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 
7806, 7813 (2000, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

Pursuant to the July 2003 and May 2005 Remands of the Board, 
and in correspondence dated in September 2002, February 2004, 
March 2006, February 2007, June 2007, and August 2008 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  There is no 
allegation from the Veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  With respect to the Dingess requirements, the 
Veteran was also provided with notice of the type of evidence 
necessary to establish an effective date.

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by VA.  Specifically, VA informed the Veteran of the 
necessity of providing, on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disability, and the effect that the worsening 
has on his employment and daily life.  The Veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been given several VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

As to the claim for an earlier effective date, the claim 
arises from his disagreement with the effective date 
following the grant of service connection for tinnitus.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Further, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Earlier effective date for service connection for tinnitus

The Veteran asserts that an earlier effective date is 
warranted for the award of service connection for tinnitus.  
He contends that he has had the disorder since his active 
service, as evidenced by medical opinions of record.

The Veteran initially filed a claim for service connection 
for tinnitus in January 1997.  By rating action dated in 
February 1997, his claim was denied.  The Veteran timely 
filed a notice of disagreement of that decision in January 
1998, and a Statement of the Case was issued to him in March 
1998.  The Veteran did not perfect a substantive appeal, 
therefore, the February 1997 decision became final.  See 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

In October 2004, the Veteran submitted a renewed claim for 
service connection for tinnitus.  By rating action dated in 
September 2006, the RO granted the Veteran's claim, and 
assigned a 10 percent disability rating effective as of 
October 8, 2004, the date of his request to reopen the 
previously denied claim.

The Veteran maintains that the effective date of service 
connection, and the assigned disability rating, should be 
retroactive to his initial claim in January 1997, as the 
award of service connection for tinnitus in September 2006 
was based upon a medical nexus which should have already been 
established based on the evidence of record in February 1997.

However, it is the date of filing or receipt of relevant 
communication, and not necessarily the dating of medical 
evidence that is dispositive to this matter.  Stated 
alternatively, this appeal involves resolution of a legal, 
and not factual matter. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of a new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) 
(2009).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2009).  
An informal claim is further defined in the regulations.  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  See 38 
C.F.R. § 3.155(a) (2009).  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for 
tinnitus was filed with VA in January 1997, and he filed a 
claim to reopen the previously denied claim in October 2004.  
The Veteran does not contend otherwise.  There is no 
indication that at any time between the February 1997 and 
October 2004, the Veteran demonstrated an intent to file a 
claim for service connection for tinnitus.  As discussed 
above, the decision rendered in February 1997 became final as 
the Veteran failed to perfect a timely appeal.  The only way 
the Veteran could attempt to overcome the finality of the 
prior decision in an attempt to gain an earlier effective 
date besides reopening based upon the submission of new and 
material evidence, is to request a revision of that decision 
based on clear and unmistakable error (CUE).  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a).  The Veteran has not alleged CUE 
in the prior decision, thus, the decision is not subject to 
revision in the absence of CUE in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

An effective date of an award of service connection is not 
based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 
Veteran did not file a formal or informal application for 
service connection for tinnitus prior to October 8, 2004, VA 
is precluded, as a matter of law, from granting an effective 
date for the award of service connection prior to that date.  
As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.

As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than October 8, 
2004, for service connection for tinnitus, the benefit-of-
the-doubt standard of proof does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased disability rating for tinea corporis of the 
buttocks area, folliculitis, boils, skin tags, and keratosis 
pilaris or urticaria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  When a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

The Veteran's service-connected skin disability is rated as 
30 percent disabling under Diagnostic Code 7813, by analogy 
to dermatophytosis.  Under the former rating criteria, 
dermatophytosis is rated under Diagnostic Code 7806 which 
provides the rating criteria for eczema.   Pursuant to the 
former criteria contained in Diagnostic Code 7806, a 30 
percent disability rating is assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent disability rating required that 
the condition be productive of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).

Under the revised rating criteria, dermatophytosis may be 
rated under either Diagnostic Code 7800 which provides for 
disfigurement of the head, face, or neck; Diagnostic Codes 
7801 to 7805 which provide for scars; or Diagnostic Code 7806 
which provides for dermatitis or eczema.  As the Veteran's 
disability is not manifested by a disfigurement of the head, 
face, or neck, Diagnostic Code 7800 is not for application.  
Similarly, as the Veteran's disability is not manifested by a 
scar (other than the fissuring of the penis, thin scar 
tissue, which has been separately rated as noted above), 
Diagnostic Codes 7801 to 7805 are not for application.

The revised criteria for dermatitis or eczema under 
Diagnostic Code 7806 provides that a 30 percent disability 
rating is assigned where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest disability rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affect, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).

VA outpatient treatment records dated from February 1993 to 
April 1993 show that the Veteran was treated for small 
pustulated acne type rash all over trunk with the buttocks 
showing follicular papules with few pustules.  The assessment 
was mild to moderate folliculitis with a component of 
keratosis pilaris.

A private medical record from H. C., Jr., M.D., dated in 
January 1995, shows in evaluating the Veteran for chest pain 
with angioplasty, examination of the skin revealed it to be 
warm and dry without erythema or rashes.

A private medical record from H. A. B., Jr., M.D., dated in 
October 1995, shows that the Veteran was said to have been 
treated, in pertinent part, for folliculitis.  Multiple 
treatments for skin tags was indicated.  There was also 
treatment for tinea cruris.

In October 1995, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
described a history of a rash and boils on his back and 
buttocks ever since service.  He also described that his 
symptoms extended to the upper legs and groin area.  He 
indicated that he would apply topical ointments for 
treatment.

During his November 1996 Travel Board hearing, the Veteran 
testified that he would experience continued symptoms of 
blistering, boils, fungal infection, and heat rash of the 
buttocks and groin areas.  He described that when active, he 
would experience oozing and weeping of the affected area.  He 
also reported having skin tags of the groin area which he had 
to have periodically removed.  He added that his symptoms 
would affect primarily his groin and buttock areas, but would 
sometimes extend to the base of the back and the back of the 
arms.  He noted that his lip was once affected, but that it 
went away with treatment.  He added that he was taking oral 
and topical medications for his symptoms. 

A private medical record from G. M. B., M.D., dated in March 
1997 shows that the Veteran was being treated for skin 
rashes, dermatitis, and tinea cruris.  The Veteran was said 
to not have responded to standard treatment.  He was also 
treated for a severe fungal infection to his axillae.  The 
Veteran described that since service, he had been 
experiencing skin problems to his groin, feet, and axillae.  
The records also show that the Veteran had undergone skin tag 
removal under the arms and groin area.

A VA dermatology examination report dated in April 1997 shows 
that the Veteran reported a 27 year history of rash to his 
axillae, groin, and buttocks skin.  He had been diagnosed 
with tinea in the past and treated with anti-fungal and anti-
bacterial medication.  He had some relief with topical 
antifungals.  He denied pruritus but stated that areas would 
get raw and irritated, worse in warm weather.  Physical 
examination revealed fine, hyperpigmented, and mild 
erythematous pinpoint papules of the posterior upper arms, 
flanks, and buttocks.  Bilateral flanks inferior to axilla 
were with erythematous papules and pustules.  Intertriginous 
skin of the groin was with hyperpigmented patches, mild 
erythema at the periphery and no apparent scrotal 
involvement.  The diagnosis was tinea cruris with intertrigo 
of the groin, keratosis pilaris, and folliculitis, likely 
secondary to staph.  The examiner indicated that all the 
conditions were made worse by heat and perspiration.  The 
keratosis pilaris and folliculitis were not caused by the 
tinea cruris, but were individual conditions that were made 
worse by heat and perspiration as was the tinea cruris.

An addendum to the April 1997 VA examination report concluded 
that there were no current manifestations of tinea corporis.  
With regard to the boils, severe keratosis pilaris could be 
mistakenly documented as boils by the untrained eye, but with 
regards to current skin disorders, it was the folliculitis 
which may have been previously documented as boils.  The 
Veteran was said to have had a long history of boils.  

A VA examination report dated in October 2002 shows that the 
Veteran reported multiple skin symptoms.  Physical 
examination, in pertinent part, revealed multiple 
pedunculated flesh-colored soft papules in the axilla, back, 
chest, and neck area; two to three millimeter perifollicular 
areas of erythema and pustules; lichenification of the 
scrotal area with hyperpigmentation; a two by six millimeter 
fissure with surrounding maceration at the corona of the 
penis; and onycholysis back to the proximal one third of the 
left great toenail.  The diagnosis included multiple skin 
tags; folliculitis of the buttocks; pruritus scroti with 
early lichen simplex chronicus; and penile fissure.

VA outpatient treatment record dated from July 2001 to 
October 2002 show intermittent treatment for symptoms 
associated with various skin eruptions.  The Veteran was 
treated topically with medicated powders and ointments.

A VA examination report dated in May 2004 shows that the 
Veteran reported a history of various skin disorders for 
which he had been receiving ongoing treatment.  A prior 
assessment of milium versus sebaceous hyperplasia was 
referenced.  The plan had been to use liquid nitrogen on the 
areas and for snip excision of skin tags, however, he did not 
follow up.  He was instructed to continue with medication for 
his folliculitis, lichen simplex chronicus, pruritus of the 
scrotum.   Physical examination revealed that the Veteran had 
approximately 40 percent of the total body surface area 
involved with skin lesions.  On the face, he had two 
erythematous nodules on the left cheek.  In the axilla and in 
the groin, he had multiple pedunculated fleshy papules.  On 
the buttocks, he had multiple erythematous follicular 
papules.  In the groin area there were lichenified brown 
plaques, and in the coronal sulcus of the penis, there were 
violaceous atrophic areas and a shallow fissure on the left 
side of the penis in the coronal sulcus.

VA outpatient treatment records dated from June 2004 to May 
2005 show that the Veteran received intermittent treatment 
for symptoms associated with his folliculitis.  Physical 
examination had shown that the proximal medial thighs had 
lichenified plaques and fleshy papules, and the coronal 
sulcus had a well-healed scar.  Mycology studies showed no 
pathogenic fungi.  Dermatophytosis of the groin and lipomatas 
subcutaneous were also noted.

In July 2005, the Veteran submitted photographs of his skin 
disability during an active stage affecting what appeared to 
be the buttock area.  The precise location on the body where 
the pictures were taken was not labeled.  The skin appeared 
to be reddened and appeared swollen around the open areas 
which had yellow exudate in some areas.  There were no 
measuring devices next to the skin lesions to show actual 
size.

Private medical records from H. A. B., Jr., M.D., dated in 
May 2005 show that the Veteran was said to have had skin 
surgery on his legs which had a superficial infection 
requiring prolonged healing time.  He had lichen sclerosis on 
both the left and right groin area; multiple squamous paps 
(skin tags) which were removed; rashes which were treated 
with topical medication; squamous papillomas with acanthosis 
nigricans in the groin area.

A VA examination report dated in April 2006 shows that the 
Veteran provided a history of tinea cruris in service, and a 
history of lichen simplex chronicus, pruritus scroti, and 
skin tags to the groin since then.  The examiner noted he was 
treated with many tropical modalities including topical 
steroids.  Physical examination revealed coronal sulcus with 
mild erythema, slight maceration, erosion, lichenification, 
and skin tags to posterior upper thighs and buttocks.  
Culture showed lichenification and acrochordons.

A VA medical record dated in June 2006 shows that the Veteran 
had three growths removed (one on left index finger, one on 
right chest and one on upper middle portion of his back) 
which were benign.  A culture was done on the toenails of his 
great toes, and he was prescribed a liquid compound with 
ethanol.  Records indicated actinic damage and onychomycosis 
of the nails.

VA outpatient treatment records dated from April 2006 to May 
2007 show that the Veteran was diagnosed with balanitis. He 
was prescribed various medications, and topical nonsteroidal 
anti-inflammatory agents.

Private outpatient treatment records from H. A. B., Jr., 
M.D., dated in July 2007, show that the Veteran was seen, in 
pertinent part, for verruca vulgaris of the hands and a 
benign nevus of the right lower leg, also treated with liquid 
nitrogen.  He was also seen for skin tags in the axilla of 
armpits, the groin area, and the gluteal fold.

A VA examination report dated in September 2007 shows that 
the Veteran described his skin disability as rashes in the 
groin and armpits. He noted that the condition had been 
present for 37 years, and that he had been treated with 
various anti-fungal creams.  The diagnosis, in pertinent 
part, was tinea cruris and tinea corporis.

In July 2009, the Board requested a VA medical expert opinion 
in order to address whether the Veteran at any time since 
August 2001, required constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drug; and if so, what had been the total duration of such 
treatment.

A VA dermatology medical expert opinion dated in November 
2009 shows that the Veteran's entire claims file was reviewed 
by Chief of Dermatology services.  The VA examiner indicated 
that there were extensive notes of record regarding the 
Veteran's skin conditions and their treatments.  The examiner 
concluded that it was clear that the Veteran had not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs at any time 
since August 2001.  Because of this first answer, the second 
question was not applicable.

The examiner also stressed that the skin diagnoses rendered 
by dermatologists and non-dermatologists during this time 
period were confusing.  However, it was clear that the 
Veteran had (1) a penile scar that at times would become 
fissured and eroded, which caused pain and problems with 
erections; (2) numerous acrochordons (skin tags) in the groin 
and axillae that were common benign skin growths; (3) at 
times, tinea cruris (fungal infection of the groin), but this 
was not well-documented with microscopic KOH examinations or 
fungal cultures; (4) no greater than a 10 percent body 
surface area involvement of the skin disease, which would be 
involvement much beyond the groin and axillae; and (5) 
periodically used topical corticosteroids for skin 
conditions, but never systemic corticosteroids.

Having carefully considered the evidence of record, the Board 
finds that the evidence does not support a higher disability 
rating under the former or present rating criteria.  

As noted above, the Veteran's skin disability is currently 
rated at 30 percent.  In order for the next higher 50 percent 
disability rating to be warranted under the former rating 
criteria, the competent medical evidence of record would have 
to show that the skin disability was productive of ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
While the medical evidence has shown a long history of 
intermittent tinea cruris and skin tags of the groin and 
axillae, the evidence has not suggested that these were 
manifested by ulceration, extensive exfoliation, or crusting 
with systemic or nervous manifestations.  Moreover, the 
evidence has not shown that the intermittent symptoms have 
ever been characterized as resulting in exceptionally 
repugnant disfigurement.

In order for the next higher 60 percent disability rating to 
be warranted under the revised rating criteria, the competent 
medical evidence of record would have to show that the skin 
disability affected more than 40 percent of the entire body 
or more than 40 percent of exposed areas, or; that there was 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a twelve month period.  In this regard, the Board 
notes that in May 2004, the VA examiner noted that 40 percent 
of the Veteran's body was affected by the disability, and in 
November 2009, the VA medical expert opinion concluded that 
the area of body surface affected had never been greater than 
10 percent, which would be involvement much beyond the groin 
and axillae.  At no time has it been suggested that more than 
40 percent of the entire body or exposed areas was affected.  
Moreover, the November 2009 VA medical expert opinion 
concluded that it was clear that the Veteran had not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs at any time 
since August 2001.  As such, the Board must conclude that the 
criteria for a disability rating greater than 30 percent 
under either the prior or the revised rating criteria of 
Diagnostic Code 7806 have not been met at any time over the 
course of this appeal.

The Board has considered that possibility of rating the 
Veteran's skin disability under other potentially applicable 
diagnostic code provisions.  However, in order for the 
Veteran to achieve a disability rating greater than the 
currently assigned 30 percent under the former rating 
criteria, there would have to be complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement of the head, face, or neck; 
or third degree burn scars of an area exceeding one square 
foot, which is clearly not the case here.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801 (2000).

In order for the Veteran to achieve a disability rating 
greater than the currently assigned 30 percent under the 
revised rating criteria, there would have to be a scar, burn 
scar, or other disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two feature or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement.  In this regard, the eight characteristics of 
disfigurement for purposes of evaluation under Diagnostic 
Code 7800 are (1) a scar five or more inches in length; (2) a 
scar at least one-quarter inch  wide at widest part; (3) the 
surface contour of a scar is elevated or depressed on 
palpation; (4) a scar adherent to underlying tissue; (5) 
hypo-or hyper-pigmented scarring in an area exceeding six 
square inches; (6) abnormal skin texture abnormal in an area 
exceeding six square inches; (7) missing underlying soft 
tissue in an area exceeding six square inches; (8) and skin 
indurated and inflexible in an area exceeding six square 
inches.  As noted above, the evidence has not shown that the 
Veteran's head, face, or neck has been affected to the degree 
necessary to warrant the next highest disability rating of 50 
percent under the revised criteria of Diagnostic Code 7800.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2009).

Similarly the evidence of record has not shown that the 
Veteran's skin disability is manifested by a burn scar, or 
scar of other causes, not of the head, face, or neck, that is 
deep and nonlinear, and that affects an area greater than 144 
square inches.
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 (2009).

Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 30 percent 
under either the old or new rating criteria.

The statements and testimony of the Veteran as to the 
frequency and severity of his symptoms have been considered.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is competent and credible to 
describe the manifestations of his skin disability, his 
opinion is outweighed by the competent objective medical 
evidence of record.  Simply stated, the numerous VA 
examination and outpatient treatment records which provide 
objective findings, during both active and passive stages of 
the disability and which may be applied to the applicable 
rating criteria are more probative than the general 
contentions of the Veteran.  VA is required to evaluate the 
disorder in question in light of the specific enumerated 
rating criteria as are set forth above, which call for 
competent medical evidence.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
there appears to be no identifiable period of time over the 
course of this appeal during which the Veteran's skin 
disability warranted a disability rating  higher than 30 
percent.  In this regard, the Board has particularly 
considered the VA and private treatment records, however, the 
objective findings at no time demonstrated that the criteria 
had been met for a disability rating greater than 30 percent.  
As such, the Veteran's symptoms throughout the course of the 
period on appeal have not objectively been shown to warrant 
staged disability ratings.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and keratosis pilaris or 
urticaria.  The benefit-of-the doubt doctrine is inapplicable 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Extra-schedular consideration

Finally, the Board finds that the Veteran's skin disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's skin disability.  
Moreover, the Board notes that the Veteran is currently in 
receipt of a total disability rating based upon individual 
unemployability due to all his service-connected 
disabilities.  Accordingly, the claim will not be referred 
for extra-schedular consideration.


ORDER

An effective date earlier than October 8, 2004, for the grant 
of service connection for tinnitus, is denied.

A disability rating greater than 30 percent for tinea 
corporis of the buttocks area, folliculitis, boils, skin 
tags, and keratosis pilaris or urticaria, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


